SHARE EXCHANGE AND FUNDING AGREEMENT

This Share Exchange and Funding Agreement (this “Agreement”), dated as of April
9, 2018, is by and among SociaPlay USA, Inc., a Nevada corporation (the
“Parent”), Spot and Pay, Inc., a Nevada corporation (the “Company”), and
Karthikeyan Mani, the sole shareholder of the Company (the “Shareholder”). Each
of the parties to this Agreement is individually referred to herein as a “Party”
and collectively as the “Parties.”

BACKGROUND

 

The Company has 1,000,000 shares of common stock issued and outstanding, all of
which are held by the Shareholder. The Shareholder has agreed to transfer
900,000 shares, or 90%, of the issued and outstanding shares of the Company (the
“Company Shares”) to the Parent in exchange for: (i) 500,000 newly issued shares
of common stock, par value $0.001 per share, of the Parent (the “Parent
Shares”); and (ii) total cash payments of $300,000, to paid by the Parent and
used by the Company in the manner set forth herein.

The exchange of the Company Shares for the Parent Shares is intended to
constitute a reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization or restructuring provisions as may be available under the Code.

The Board of Directors of each of the Parent and the Company has determined that
it is desirable to effect this plan of reorganization and share exchange.

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE I

Exchange of Shares

SECTION 1.01.  Exchange by the Shareholder. At the Closing (as defined in
Section 1.02), the Shareholder shall sell, transfer, convey, assign and deliver
to the Parent all of the Company Shares free and clear of all Liens in exchange
for the Parent Shares.

SECTION 1.02.  Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at the
offices of Laxague Law, Inc., 1 East Liberty, Suite 600, Reno, Nevda, commencing
upon the satisfaction or waiver of all conditions and obligations of the Parties
to consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).

   

   



ARTICLE II

Representations and Warranties of the Shareholder

The Shareholder hereby represents and warrants to the Parent, as follows:

SECTION 2.01.  Good Title. The Shareholder is the record and beneficial owner,
and has good title to the Company Shares, with the right and authority to sell
and deliver the Company Shares to the Parent as provided herein. Upon delivery
of any certificate or certificates duly endorsed for transfer to the Parent,
representing the same as herein contemplated and/or upon registering of the
Parent as the new owner of the Company Shares in the share register of the
Company, the Parent will receive good title to the Company Shares, free and
clear of all liens, hypothecs security interests, pledges, equities and claims
of any kind, voting trusts, trust agreements, shareholder agreements, prete-nom
agreements and other encumbrances (collectively, “Liens”).

SECTION 2.02.  Power and Authority. All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Shareholder enforceable against the Shareholder in accordance
with the terms hereof.

SECTION 2.03.  No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, provincial, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign
(“Governmental Entity”) under any statutes, laws, ordinances, rules,
regulations, orders, writs, injunctions, judgments, or decrees (collectively,
“Laws”); (ii) will not violate any Laws applicable to the Shareholder; and (iii)
will not violate or breach any contractual obligation to which the Shareholder
is a party.

SECTION 2.04.  No Finder’s Fee. The Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.

SECTION 2.05.  Purchase Entirely for Own Account. The Parent Shares proposed to
be acquired by the Shareholder hereunder will be acquired for investment for his
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Parent Shares, except in compliance with applicable securities
laws.

SECTION 2.06.  Available Information. The Shareholder has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of an investment in the Parent.

SECTION 2.07.  Non-Registration. The Shareholder understands that the Parent
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein. The non-registration shall
have no prejudice with respect to any rights, interests, benefits and
entitlements attached to the Parent Shares in accordance with the Parent charter
documents or the laws of its jurisdiction of incorporation.

 2 

   



SECTION 2.08.  Restricted Securities. The Shareholder understands that the
Parent Shares are characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by the Shareholder
pursuant hereto, the Parent Shares would be acquired in a transaction not
involving a public offering. The Shareholder further acknowledges that if the
Parent Shares are issued to the Shareholder in accordance with the provisions of
this Agreement, the Parent Shares may not be resold without registration under
the Securities Act or the existence of an exemption therefrom. The Shareholder
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

SECTION 2.09.  Legends. It is understood that the Parent Shares will bear the
following legend or another legend that is similar to the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

SECTION 2.10.  Accredited Investor. The Shareholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act. 

ARTICLE III

Representations and Warranties of the Company

SECTION 3.01.  Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and in which it has a place of business and has the
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
The Company is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect. The Company
has delivered to the Parent true and complete copies of the articles of
incorporation and bylaws of the Company and such other constituent instruments
of the Company as may exist, each as amended to the date of this Agreement (as
so amended, the “Company Constituent Instruments”).

 3 

   



SECTION 3.02.  No Company Subsidiaries. The Company does not, as of the date of
this Agreement, own, directly or indirectly, any capital stock, membership
interest, partnership interest, joint venture interest or other equity interest
in any other entity.

SECTION 3.03.  Capital Structure. The Company has 1,000,000 shares of common
stock issued and outstanding. Except as set forth above, no shares of capital
stock or other voting securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of the capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable and
not subject to or issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the applicable corporate laws of Nevada, the Company
Constituent Instruments or any Contract (as defined in Section 3.05) to which
the Company is a party or otherwise bound. Except as set forth in this Section
3.03, there are not any bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Company
Shares may vote (“Voting Company Debt”). Except as set forth above, as of the
date of this Agreement, there are not any options, warrants, rights, convertible
or exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Company is a party or by which any of them
is bound (a) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or any Voting
Company Debt, (b) obligating the Company to issue, grant, extend or enter into
any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking or (c) that give any person the right to receive any
economic benefit or right similar to or derived from the economic benefits and
rights occurring to holders of the capital stock of the Company.

SECTION 3.04.  Authority; Execution and Delivery; Enforceability. The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.

 4 

   



SECTION 3.05.  No Conflicts; Consents.

(a)               The execution and delivery by the Company of this Agreement
does not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under any provision of (a) the
Company Constituent Instruments, (b) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which the Company is a party or by which any of its
properties or assets is bound or (c) subject to the filings and other matters
referred to in Section 3.05(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (b) and (c) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

(b)               No material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

SECTION 3.06.  Taxes.

(a)               The Company has timely filed, or have caused to be timely
filed on its behalf, all Tax Returns required to be filed by it, and all such
Tax Returns are true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. No tax audit is in process or threatened and the Company has not received
a notice of assessment from any tax authority indicating a tax assessment or
recalculation of any taxes in any tax return previously filed.

(b)               For purposes of this Agreement:

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, provincial, foreign, federal or other Governmental Entity,
or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.

 5 

   



“Tax Return” means all federal, state, provincial, local, provincial and foreign
Tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

SECTION 3.07.  Benefit Plans. The Company does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”). As of the date of this Agreement, there are not any severance or
termination agreements or arrangements between the Company and any current or
former employee, officer or director of the Company, nor does the Company have
any general severance plan or policy.

SECTION 3.08.  Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, provincial, county,
local or foreign), stock market, stock exchange or trading facility (“Action”)
that (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Company Shares or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Company Material Adverse Effect. Neither
the Company, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal, state or provincial securities laws or a claim of
breach of fiduciary duty.

SECTION 3.09.  Compliance with Applicable Laws. The Company is in compliance
with all applicable Laws, including those relating to occupational health, labor
and safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. The Company has not received
any written communication during the past two years from a Governmental Entity
that alleges that the Company is not in compliance in any material respect with
any applicable Law. This Section 3.09 does not relate to matters with respect to
Taxes, which are the subject of Section 3.06.

SECTION 3.10.  Brokers; Schedule of Fees and Expenses. Except for those brokers
as to which the Company and Parent shall be solely responsible, no broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Company.

SECTION 3.11.  Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company taken as a whole. The Company is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.

 6 

   



SECTION 3.12.  Title to Properties. The Company does not own any real or
immoveable property. The Company has sufficient title to, or valid leasehold
interests in, all of its properties and assets used in the conduct of its
businesses. All such assets and properties, other than assets and properties in
which the Company has leasehold interests, are free and clear of all Liens
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Company to conduct business as currently
conducted.

SECTION 3.13.  Intellectual Property. The Company owns, or is validly licensed
or otherwise has the right to use, all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, copyrights and other proprietary intellectual property rights and
computer programs (collectively, “Intellectual Property Rights”) that are
material to the conduct of the business of the Company taken as a whole,
including, but not limited to, the Intellectual Property Rights set forth on
Schedule 3.13 hereto. There are no claims pending or, to the knowledge of the
Company, threatened that the Company is infringing or otherwise adversely
affecting the rights of any person with regard to any Intellectual Property
Right. To the knowledge of the Company, no person is infringing the rights of
the Company with respect to any Intellectual Property Right.

SECTION 3.14.  Labor Matters. There are no collective bargaining or other labor
union agreements to which the Company is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company.

SECTION 3.15.  Solvency. Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (a) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (b) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (c) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company is not insolvent or bankrupt and it has not filed for protection under
applicable law. Moreover, there has been no petition in bankruptcy filed by the
Company or against the Company.

SECTION 3.16.  Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its jurisdiction of formation that is or could
become applicable to the Shareholder as a result of the Shareholder and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of and the Shareholder’s
ownership of the Parent Shares.

 7 

   



SECTION 3.17.  No Additional Agreements. The Company does not have any agreement
or understanding with the Shareholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

SECTION 3.18.  Investment Company. The Company immediately following the Closing
will not have become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 3.19.  Foreign Corrupt Practices. Neither the Company nor any Company
Subsidiary, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Company
Subsidiary has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

ARTICLE IV

Representations and Warranties of the Parent

SECTION 4.01.  Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or the ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
the Company true and complete copies of the articles of incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).

 8 

   



SECTION 4.02.  Subsidiaries; Equity Interests.

(a)               Schedule 4.02 lists each Company Subsidiary and its
jurisdiction of organization. All the outstanding shares of capital stock or
equity investments of each Company Subsidiary have been validly issued and are
fully paid and nonassessable and are as of the date of this Agreement owned by
the Company, by another Company Subsidiary or by the Company and another Company
Subsidiary, free and clear of all Liens.

(b)               Except for its interests in the Company Subsidiaries, the
Company does not as of the date of this Agreement own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person.

SECTION 4.03.  Capital Structure. The authorized capital stock of the Parent
consists of (1) 200,000,000 shares of common stock, par value $0.001 per share,
of which 11,870,000 shares are issued and outstanding (before giving effect to
the issuances to be made at Closing); and (2) 100,000,000 shares of preferred
stock, par value $0.001 per share, of which 10,000,000 have been designated as
Series A Preferred Stock, and of which 0 shares are issued an outstanding. No
other shares of capital stock or other voting securities of the Parent are
issued, reserved for issuance or outstanding. All outstanding shares of the
capital stock of the Parent are, and all such shares that may be issued prior to
the date hereof will be when issued, duly authorized, validly issued, fully paid
and non-assessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Nevada Revised Statutes,
the Parent Charter, the Parent Bylaws or any Contract to which the Parent is a
party or otherwise bound. There are not any bonds, debentures, notes or other
indebtedness of the Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of the Parent Shares may vote (“Voting Parent Debt”). Except as set
forth in the Parent SEC Documents, as of the date of this Agreement, there are
no options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Parent is a party or by which it is bound (a) obligating the Parent to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity interests in, or any security convertible or
exercisable for or exchangeable into any capital stock of or other equity
interest in, the Parent or any Voting Parent Debt, (b) obligating the Parent to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of the Parent. As of the date of this Agreement, there are no outstanding
contractual obligations of the Parent to repurchase, redeem or otherwise acquire
any shares of capital stock of the Parent. The Parent is not a party to any
agreement granting any security holder of the Parent the right to cause the
Parent to register shares of the capital stock or other securities of the Parent
held by such security holder under the Securities Act.

SECTION 4.04.  Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.

 9 

   



SECTION 4.05.  No Conflicts; Consents.

(a)               The execution and delivery by the Parent of this Agreement,
does not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of the Parent under, any
provision of (a) the Parent Charter or Parent Bylaws, (b) any material Contract
to which the Parent is a party or by which any of its properties or assets is
bound or (c) subject to the filings and other matters referred to in Section
4.05(b), any material Judgment or material Law applicable to the Parent or its
properties or assets, other than, in the case of clauses (b) and (c) above, any
such items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Parent Material Adverse Effect.

(b)               No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Parent in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

SECTION 4.06.  SEC Documents; Undisclosed Liabilities.

(a)               The Parent has filed all reports, schedules, forms, statements
and other documents required to be filed by the Parent with the Securities and
Exchange Commission (the “Parent SEC Documents”).

(b)               As of its respective filing date, each Parent SEC Document did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent that information contained in any Parent SEC
Document has been revised or superseded by a later filed Parent SEC Document,
none of the Parent SEC Documents contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The consolidated financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published guidelines and requirements of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), and fairly present the consolidated financial position of the Parent
as of the dates thereof and the results of operations and cash flows for the
periods shown.

(c)               Except as set forth in the filed Parent SEC Documents, the
Parent has no other liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) required by GAAP to be set forth on a balance
sheet of the Parent or in the notes thereto.

 10 

   



SECTION 4.07.  Information Supplied. None of the information supplied or to be
supplied by the Parent for inclusion or incorporation by reference in any SEC
filing or report by the Company contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they are made, not misleading.

SECTION 4.08.  Absence of Certain Changes or Events. Except as disclosed in the
filed Parent SEC Documents, from the date of the most recent financial
statements included in the filed Parent SEC Documents to the date of this
Agreement, the Parent has conducted its business only in the ordinary course,
and during such period there has not been:

(a)               any change in the assets, liabilities, financial condition or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;

(b)               any damage, destruction or loss, whether or not covered by
insurance, that would have a Parent Material Adverse Effect;

(c)               any waiver or compromise by the Parent of a valuable right or
of a material debt owed to it;

(d)               any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Parent, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Parent Material Adverse Effect;

(e)               any material change to a material Contract by which the Parent
or any of its assets is bound or subject;

(f)                any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;

(g)               any resignation or termination of employment of any officer of
the Parent;

(h)               any mortgage, pledge, transfer of a security interest in, or
lien, created by the Parent, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Parent’s
ownership or use of such property or assets;

(i)                 any loans or guarantees made by the Parent to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;

(j)                 any declaration, setting aside or payment or other
distribution in respect of any of the Parent’s capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by the
Parent;

(k)               any alteration of the Parent’s method of accounting or the
identity of its auditors;

 11 

   



(l)                 any issuance of equity securities to any officer, director
or affiliate (as defined in the Securities Act), except pursuant to existing
Parent Shares option plans; or

(m)             any arrangement or commitment by the Parent to do any of the
things described in this Section 4.08.

SECTION 4.09.  Taxes.

(a)               The Parent has timely filed, or has caused to be timely filed
on its behalf, all Tax Returns required to be filed by it, and all such Tax
Returns are true, complete and accurate, except to the extent any failure to
file, any delinquency in filing or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, have been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Parent Material Adverse Effect.

(b)               The most recent financial statements contained in the filed
Parent OTC Documents reflect an adequate reserve for all Taxes payable by the
Parent (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against the Parent,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Parent Material Adverse Effect.

(c)               There are no Liens for Taxes (other than for current Taxes not
yet due and payable) on the assets of the Parent. The Parent is not bound by any
agreement with respect to Taxes.

SECTION 4.10.  Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the filed Parent SEC Documents
to the date of this Agreement, there has not been any adoption or amendment in
any material respect by the Parent of any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Parent (collectively, “Parent Benefit Plans”). As of the date of this Agreement
there are not any employment, consulting, indemnification, severance or
termination agreements or arrangements between the Parent and any current or
former employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.

SECTION 4.11.  ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of the Parent.

 12 

   



SECTION 4.12.  Litigation. There is no Action that (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Parent Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect. Neither the Parent nor any subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

SECTION 4.13.  Compliance with Applicable Laws. The Parent is in compliance with
all applicable Laws, including those relating to occupational health and safety,
the environment, export controls, trade sanctions and embargoes, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
The Parent has not received any written communication during the past two years
from a Governmental Entity that alleges that the Parent is not in compliance in
any material respect with any applicable Law. This Section 4.13 does not relate
to matters with respect to Taxes, which are the subject of Section 4.09.

SECTION 4.14.  Contracts. Except as disclosed in the Parent SEC Documents, there
are no other Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Parent taken as a whole. The Parent is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.

SECTION 4.15.  Title to Properties. The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Parent to conduct business as currently
conducted. The Parent has complied in all material respects with the terms of
all material leases to which it is a party and under which it is in occupancy,
and all such leases are in full force and effect. The Parent enjoys peaceful and
undisturbed possession under all such material leases.

SECTION 4.16.  Intellectual Property. The Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights that are
material to the conduct of the business of the Parent taken as a whole. No
claims are pending or, to the knowledge of the Parent, threatened that the
Parent is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property Right. To the knowledge of the Parent,
no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.

SECTION 4.17.  Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.

 13 

   



SECTION 4.18.  Market Makers. The Parent has at least one (1) market maker for
the Parent Shares and all such market makers have obtained all permits and made
all filings necessary in order for such market makers to continue as market
makers of the Parent.

SECTION 4.19.  Transactions With Affiliates and Employees. Except as set forth
in the filed Parent SEC Documents, none of the officers or directors of the
Parent and, to the knowledge of the Parent, none of the employees of the Parent
is presently a party to any transaction with the Parent or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

SECTION 4.20.  Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Shareholder as a result of the Shareholder and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Shares and
the Shareholder’s ownership of the Parent Shares.

SECTION 4.21.  No Additional Agreements. The Parent does not have any agreement
or understanding with the Shareholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

SECTION 4.22.  Investment Company. The Parent is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.23.  Certain Registration Matters. The Parent has not granted or
agreed to grant to any person any rights (including “piggy-back” registration
rights) to have any securities of the Parent registered with the SEC or any
other governmental authority that have not been satisfied.

SECTION 4.24.  Foreign Corrupt Practices. Neither the Parent, nor to the
Parent’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Parent has, in the course of its actions for, or on
behalf of, the Parent (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 14 

   



ARTICLE V

Deliveries

SECTION 5.01.  Deliveries of the Shareholder.

(a)               Concurrently herewith the Shareholder is delivering to the
Parent this Agreement executed by the Shareholder.

(b)               At or prior to the Closing, the Shareholder shall deliver to
the Parent:

(i)certificates representing its Company Shares; and

(ii)a duly executed share transfer power for transfer by the Shareholder of the
Company Shares to the Parent; and

SECTION 5.02.  Deliveries of the Parent.

(a)               Concurrently herewith, the Parent is delivering to the
Shareholder and to the Company, a copy of this Agreement executed by the Parent.

(b)               At or prior to the Closing, the Parent shall deliver to the
Company:

(i)a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent and of the stockholders of
the Parent approving this Agreement and the transactions contemplated hereunder,
are all true, complete and correct and remain in full force and effect;

(c)               Promptly following the Closing, the Parent shall deliver to
the Shareholder, certificates representing the Parent Shares.

SECTION 5.03.  Deliveries of the Company.

(a)               Concurrently herewith, the Company is delivering to the Parent
this Agreement executed by the Company.

(b)               At or prior to the Closing, the Company shall deliver to the
Parent a certificate from the Company, signed by its authorized officer
certifying that the attached copies of the Company Constituent Instruments and
resolutions of the Board of Directors and Shareholders of the Company approving
the Agreement and the Transactions are all true, complete and correct and remain
in full force and effect.

 15 

   



ARTICLE VI

Conditions to Closing

SECTION 6.01.  Shareholder and Company Conditions Precedent. The obligations of
the Shareholder and the Company to enter into and complete the Closing is
subject, at the option of the Shareholder and the Company, to the fulfillment on
or prior to the Closing Date of the following conditions, any one or more of
which may be waived by the Shareholder and the Company in writing.

(a)               Representations and Covenants. The representations and
warranties of the Parent contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Parent shall have performed
and complied in all material respects with all covenants and agreements required
by this Agreement to be performed or complied with by the Parent on or prior to
the Closing Date. The Parent shall have delivered to the Shareholder and the
Company, a certificate, dated the Closing Date, to the foregoing effect.

(b)               Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Shareholder, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent or the Company.

(c)               Deliveries. The deliveries specified in Section 5.02 shall
have been made by the Parent.

SECTION 6.02.  Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.

(a)               Representations and Covenants. The representations and
warranties of the Shareholder and the Company contained in this Agreement shall
be true in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. The Shareholder
and the Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by the Shareholder and the Company on or prior to the Closing
Date. The Company shall have delivered to the Parent, if requested, a
certificate, dated the Closing Date, to the foregoing effect.

(b)               Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Parent.

 16 

   



(c)               No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction which has
had or is reasonably likely to cause a Company Material Adverse Effect.

(d)               Deliveries. The deliveries specified in Section 5.01 and
Section 5.03 shall have been made by the Shareholder and the Company,
respectively.

ARTICLE VII 

Product Funding and Development

 

SECTION 7.01.  Funding to be Provided by the Parent After Closing. After the
Closing the Parent shall provide a total of $300,000 in payments to the Company
(the “Funding Payments”), each for use as mutually agreed by the Parties for the
further development and roll-out of the Spot & Pay Mobile Payment Platform (the
“Product”):

(a)               $50,000 previously paid by the Parent, the Company’s prior
receipt of which is hereby acknowledged; and

(b)               $250,000, which may be paid in one or more tranches, but all
of which must be paid on before 180 days after the execution of this Agreement.

SECTION 7.02.  Cooperation and Use of Funding Payments. At all times prior to
the Closing, the parties shall meet and confer regularly regarding the
development of the Product, and the Funding Payments shall be applied by the
Company according to a development budget to be mutually agreed upon by the
parties.

SECTION 7.03.  Best Efforts. For so long as the Parent has timely made all
Funding Payments, the Shareholder shall use his best professional efforts to
develop the Products, in consultation and cooperation with the Parent.

SECTION 7.04.  Ownership of Intellectual Property and Improvements. The Product
as developed by the Company on or after the date of this Agreement shall be
considered a work for hire commissioned by the Parent. All right, title and
interest in and to the Product as developed by the Company on or after the date
of this Agreement shall vest in the Parent, including any patents, copyrights,
trademarks, trade secrets, methods of processing, design and structure of
individual programs and their interaction and programming techniques employed
therein. All revenue, if any, generated from the commercial exploitation of the
Product on or after the date of this Agreement shall be the property of the
Parent.

SECTION 7.05.  Non-Competition. Except as provided below, during the period
commencing on the date of this Agreement and ending two (2) years after the
termination of the Shareholder’s active efforts in the development or
exploitation of the Products on behalf of the Parent and/or the Company, (the
“Restrictive Period”), the Shareholder shall not, in any county, state, country
or other jurisdiction in which the Parent or the Company do business or are
planning to do business as of the date of this Agreement, alone, with and/or
through others, be, become or function as an officer, director, employee, owner,
corporate affiliate, salesperson, co-owner, partner, trustee, promoter, founder,
technician, engineer, analyst, employee, agent, representative, distributor,
re-seller, sublicensor, supplier, investor or lender, consultant, advisor or
manager of or to, or otherwise acquire or hold any interest in or otherwise
engage in the provision of services to, any person or entity that engages in a
business that is Directly Competitive (as defined herein); provided, however,
that Shareholder may work exclusively for a division, entity or subgroup of such
a business if the division, entity or subgroup is not Directly Competitive. For
purposes of this Agreement, “Directly Competitive” means developing,
manufacturing, providing, marketing, distributing or otherwise commercially
exploiting any products, services or technology that compete with the Parent or
the Company’s products, services or technology in existence as of the date of
this Agreement, or such products, services or technology as such may be
developed, enhanced or modified by the Parent or the Company after the date of
this Agreement.

 17 

   



SECTION 7.06.  Confidentiality. Shareholder hereby covenants and agrees that,
during the period commencing on the date of this Agreement and ending five (5)
years after the termination of the Shareholder’s active efforts in the
development or exploitation of the Products on behalf of the Parent and/or the
Company, the Shareholder will not communicate, disclose or otherwise make
available to any person or entity (other than the Parent or the Company), or use
for his own account or for the benefit of any other person or entity, any
information or materials proprietary to the Parent or the Company that relate to
the Parent or the Company’s business or affairs which is of a confidential
nature, including, but not limited to, trade secrets, information or materials
relating to existing or proposed products (in all and various stages of
development), “know-how”, marketing techniques and materials, marketing and
development plans, customer lists and other customer information (including
current prospects), price lists, pricing policies, personnel information and
financial information (collectively, “Proprietary Information”). Proprietary
Information includes any and all such information and materials, whether or not
obtained by the Shareholder with the knowledge and permission of the Parent or
the Company, whether or not developed, devised or otherwise created in whole or
in part by the Shareholder’s efforts, and whether or not a matter of public
knowledge unless as a result of authorized disclosure.

SECTION 7.07.  Procedure and Remedies For Under-funding. In the event that the
full $250,000 in new Funding Payments are not timely delivered by the Parent as
specified in Section 7.01, the following remedies shall be effected:

(a)               The Shareholder shall return to the Parent for cancellation
the number of Parent Shares determined by the following formula:

Less than $50,000 in funding received– No Parent Shares returned to parent.
Parent shall return 100% of Company Shares to Shareholder.

$50,000 to $100,000 in funding received– Shareholder returns 250,000 shares to
parent. Parent shall return 90% of Company Shares to Shareholder.

$101,000 to 150,000 in funding received– Shareholder returns 300,000 shares to
parent. Parent shall return 75% of Company Shares to Shareholder.

$151,000 to $200,000 in funding received– Sharsholder returns 400,000 shares to
Parent. Parent shall return 55% of Company Shares to Shareholder.

 18 

   



ARTICLE VIII

Other Covenants

SECTION 8.01.  Public Announcements. Prior to the Closing, the Parent and the
Company will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press releases or other public
statements with respect to the Agreement and the Transactions and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchanges.

SECTION 8.02.  Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

SECTION 8.03.  Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

SECTION 8.04.  Exclusivity. Each of the Parent and the Company shall not (and
shall not cause or permit any of their affiliates to) engage in any discussions
or negotiations with any person or take any action that would be inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby. Each of the Parent and the Company shall notify each other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

 19 

   



SECTION 8.05.  Access. Each Party shall permit representatives of any other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.

SECTION 8.06.  Preservation of Business. From the date of this Agreement until
the Closing Date, the Company and the Parent shall operate only in the ordinary
and usual course of business consistent with their respective past practices
(provided, however, that Parent shall not issue any securities without the prior
written consent of the Company), and shall use reasonable commercial efforts to
(a) preserve intact their respective business organizations, (b) preserve the
good will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

If to the Parent, to:

 

SocialPlay USA, Inc.

8275 S. Eastern Avenue, Suite 200

Las Vegas, NV 89123

Attention: Robert Rosner

 

If to the Company or the Shareholder, to:

 

Spot and Pay, Inc.

2831 St. Rose Parkway, Suite 200

Henderson, NV 89052

Attention: Karthikeyan Mani



SECTION 9.02.  Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Shareholder. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

SECTION 9.03.  Replacement of Securities. If any certificate or instrument
evidencing any Parent Shares is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Parent Shares. If a
replacement certificate or instrument evidencing any Parent Shares is requested
due to a mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 20 

   



SECTION 9.04.  Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholder, the Parent and the Company will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

SECTION 9.05.  Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

SECTION 9.06.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

SECTION 9.07.  Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

SECTION 9.08.  Entire Agreement; Third Party Beneficiaries. This Agreement is
intended to: (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) is not intended to confer upon any person
other than the Parties any rights or remedies.

SECTION 9.09.  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without reference
to principles of conflicts of laws. Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the federal or state courts sitting in Las Vegas, Nevada, and
the parties hereby waive any and all rights to trial by jury.

SECTION 9.10.  Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

[Signature Page Follows]

 

 21 

   

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

The Parent: SOCIALPLAY USA, INC.  

 

 

By: /s/ Robert Rosner

Name: Robert Rosner

Title: President and CEO

    The Company: SPOT AND PAY, INC.  

 

 

By: /s/ Karthikeyan Mani

Name: Karthikeyan Mani

Title: President

    The Shareholder: /s/ Karthikeyan Mani  

  

 22 

   

 

Schedule 3.13 – Company Intellectual Property Rights



 

 23 

   

 

Schedule 4.02 – Parent Subsidiaries

 



 24 

   

 